EXHIBIT 10.2

FIRST AMENDMENT TO OMNIBUS OPERATING AGREEMENT

THIS FIRST AMENDMENT TO OMNIBUS OPERATING AGREEMENT (“Amendment”), is entered
into as of August 31, 2009, to be effective as of 7:00 a.m. Central Daylight
Savings Time on July 1, 2009 (the “Effective Time”), by and between Pioneer
Natural Resources USA, Inc., a Delaware corporation (“Pioneer USA”), and Pioneer
Southwest Energy Partners USA LLC, a Delaware limited liability company (“PSE
LLC”). Pioneer USA and PSE LLC are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Parties have entered into that certain Omnibus Operating Agreement
dated May 6, 2008 (the “IPO Omnibus Operating Agreement”); and

WHEREAS, pursuant to that certain Purchase and Sale Agreement dated effective as
of the Effective Time (as the same may have been amended as of or prior to the
date hereof, the “Purchase and Sale Agreement”), Pioneer USA conveyed to PSE
LLC, among other assets, (i) additional interests in the Excluded Wells (as
defined below) and the oil and gas leases and mineral interests associated
therewith such that PSE LLC’s interest in the Excluded Wells would no longer be
deemed to be “wellbore assignments” and (ii) interests in the wellbores of the
Added Wellbores (as defined below) and associated leaseholds and interests
related to those wellbores; and

WHEREAS, pursuant to the terms of the Purchase and Sale Agreement, Pioneer USA,
as Operator, and PSE LLC, as Non-Operator, have entered into that certain
Omnibus Operating Agreement effective as of the Effective Time (the “2009
Operating Agreement”); and

WHEREAS, the Parties desire to amend the IPO Omnibus Operating Agreement in
certain respects as hereinafter provided;

NOW, THEREFORE, for Ten Dollars and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1.     Amendment to Definition of Wellbore. The term, “Wellbore,” as used in the
IPO Omnibus Operating Agreement, shall no longer be deemed to refer to or
include any interest in any of the wells listed on Schedule 1 to this Amendment
(the “Excluded Wells”), and shall be deemed to include the wellbores of the
wells listed on Schedule 2 to this Amendment (the “Added Wellbores”).

 

2.

Effect of Amendment.

(a) In the event of a conflict between the terms of the Purchase and Sale
Agreement and the terms of the IPO Omnibus Operating Agreement, as hereby
amended, to the extent that the rights and obligations of the Parties have been
allocated pursuant to the terms of the Purchase and Sale Agreement, the terms of
the Purchase and Sale Agreement shall control.

 

1

 



 

--------------------------------------------------------------------------------

(b) Except as provided in Section 2(a) of this Amendment, the terms of the IPO
Omnibus Operating Agreement shall be applicable to the Added Wellbores from and
after the Effective Time.

(c) Except as provided in Section 2(a) of this Amendment, (i) the terms of the
IPO Omnibus Operating Agreement shall be applicable to the Excluded Wells prior
to the Effective Time, (ii) the terms of the 2009 Omnibus Operating Agreement
shall be applicable to the Excluded Wells from and after the Effective Time, and
(iii) this Amendment shall not affect any rights or obligations of the Parties
that may have accrued with respect to the Excluded Wells as of the Effective
Time under the IPO Omnibus Operating Agreement.

 

3.

Miscellaneous.

(a)       This Amendment shall be binding on the Parties and their respective
successors and assigns.

(b)       This Amendment may be executed in counterparts, each of which shall be
deemed an original.

(b)       Except as expressly amended by this Amendment, the IPO Omnibus
Operating Agreement remains in full force and effect, and the Parties hereby
adopt, ratify, and confirm the IPO Omnibus Operating Agreement, as hereby
amended.

[SIGNATURE PAGE FOLLOWS]

 

2

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment on the date first
above written, effective as of the Effective Time.

 

 

PIONEER NATURAL RESOURCES USA, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Mark S. Berg

 

 

 

Mark S. Berg

 

 

 

Executive Vice President and

 

 

 

General Counsel

 

 

 

 

PIONEER SOUTHWEST ENERGY PARTNERS USA LLC

 

By:

PIONEER SOUTHWEST ENERGY PARTNERS L.P.,

 

 

its sole member

 

 

By:       PIONEER NATURAL RESOURCES GP LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Richard P. Dealy

 

 

 

Richard P. Dealy

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

3

 

--------------------------------------------------------------------------------

 



 

SCHEDULE 1

 

Attached to and made a part of that First Amendment to Omnibus Operating
Agreement dated to be effective July 1, 2009,

by and between Pioneer Natural Resources USA, Inc., as Operator, and Pioneer
Southwest Energy Partners USA LLC,

as Non-Operator

 

 

 

 

 

 

COUNTY

PROPERTY NO.

PROP SUB

WELL NAME

API

LEGAL LOCATION

MARTIN

714001

001

ASHLEY #1

42317301960000

1320' FSL & 1320' FWL SEC 29 BLK 36 T2N T&P

MARTIN

714001

002

ASHLEY #2

42317346990000

660' FSL & 2005' FWL SEC 29 BLK 36 T2N T&P

MARTIN

714008

005

GLASS 7 #5

42317344130000

660' FNL & 1980' FEL SEC 7 BLK 38 T1N T&P

MARTIN

714008

006

GLASS 7 #6

42317345150000

660' FNL & 660' FWL SEC 7 BLK 38 T1N T&P

MARTIN

714008

007

GLASS 7 #7

42317345160000

1980' FSL & 660' FWL SEC 7 BLK 38 T1N T&P

MARTIN

822315

001

GLASS #1

42317325960000

660' FNL & 1980' FEL SEC 39 BLK 38 T1N WOOLRIDGE JW

MARTIN

822320

001

GLASS A #1

42317325930000

1980' FSL & 1980' FEL SEC 39 BLK 38 T1N WOOLRIDGE JW

MARTIN

823315

001

GLASS C #1

42317326560000

1980' FSL & 660' FWL SEC 29 BLK 38 T1N T&P

MARTIN

823315

002

GLASS C #2

42317326550000

990' FSL & 1980' FEL SEC 29 BLK 38 T1N T&P

MARTIN

841850

001

TOM #1

42317329700000

660' FSL & 1980' FEL SEC 19 BLK 35 T1S T&P

MARTIN

883066

001

SCHARBAUER R #1

42317335600000

660' FNL & 660' FEL LABOR 22 LGE 322 LA SALLE CSL

MARTIN

883068

001

SCHARBAUER T #1

42317335590000

660' FNL & 660' FEL LABOR 1 LGE 322 LA SALLE CSL

MARTIN

893036

001

DOVE I #1

42317336720000

660' FSL & 660' FWL LABOR 1 LGE 322 LA SALLE CSL

MARTIN

893044

001

DOVE K #1

42317336760000

660' FSL & 660' FWL LABOR 22 LGE 322 LA SALLE CSL

MARTIN

893060

001

DOVE O #1

42317336820000

660' FSL & 660' FEL LABOR 13 LGE 324 LA SALLE CSL

MARTIN

905014

001

CURTIS H #1

42317338050000

660' FSL & 860' FWL LABOR 25 LGE 322 LA SALLE CSL

MARTIN

905014

002

CURTIS H #2

42317338510000

660' FNL & 660' FEL LABOR 25 LGE 322 LA SALLE CSL

MARTIN

905014

003

CURTIS H #3

42317346430000

660' FNL & 660' FWL LABOR 25 LGE 322 LASALLE CSL

MARTIN

905015

001

CURTIS I #1

42317338040000

660' FSL & 660' FEL LAB 9 LGE 324 LA SALLE CSL

MARTIN

905015

002

CURTIS J #1

42317338140000

660' FSL & 660' FEL LAB 7 LGE 324 LA SALLE CSL

MARTIN

905015

102

CURTIS I #2

42317345080000

660' FNL & 660' FEL LAB 9 LGE 324 LASALLE CSL

MARTIN

905015

202

CURTIS J #2

42317345090000

660' FNL & 660' FWL LAB 7 LGE 324 LASALLE CSL

MARTIN

905017

001

CURTIS K #1

42317338060000

660' FSL & 860' FWL LABOR 17 LGE 322 LA SALLE CSL

MARTIN

905017

002

CURTIS K #2

42317338360000

660' FNL & 660' FEL LABOR 14 LGE 322 LA SALLE CSL

MARTIN

905017

003

CURTIS K #3

42317338330000

660' FSL & 660' FWL LABOR 13 LGE 322 LA SALLE CSL

MARTIN

905017

004

CURTIS K #4

42317338590000

660' FSL & 660' FWL LABOR 14 LGE 322 LA SALLE CSL

MARTIN

905017

008

CURTIS K #8

42317345790000

725' FNL & 660' FWL LABOR 17 LGE 322 LASALLE CSL

MARTIN

905018

001

CURTIS L #1

42317338280000

660' FSL & 660' FWL LABOR 8 LGE 322 LA SALLE CSL

MARTIN

905021

001

CURTIS N #1

42317338160000

660' FNL & 660' FWL LAB 14 LGE 324 LA SALLE CSL

MARTIN

912011

001

CURTIS V #1

42317339040000

660' FNL & 660' FEL LABOR 15 LGE 322 LA SALLE CSL

MIDLAND

831770

001

SALLY #1

42329311860000

660' FSL & 660' FEL SEC 26 BLK 38 T2S T&P

MIDLAND

831775

001

SALLY A #1

42329312630000

660' FSL & 1980' FWL SEC 26 BLK 38 T2S T&P

MIDLAND

831925

001

WATLINGTON #1

42329311780000

1747' FSL & 1037' FEL SEC 26 BLK 39 T2S T&P

MIDLAND

832150

001

COLLINS A #1

42329312180000

1980' FSL & 660' FEL SEC 24 BLK 38 T2S T&P

MIDLAND

832835

001

TEINERT A #1

42329312740000

1980' FNL & 799' FWL SEC 23 BLK 38 T2S T&P

MIDLAND

832835

002

TEINERT F #1

42329312720000

1980' FSL & 1588' FEL SEC 23 BLK 38 T2S T&P

MIDLAND

863785

001

SHULL #1

42329317540000

660' FNL & 660' FWL SEC 15 BLK 38 T2S T&P

MIDLAND

863785

002

SHULL #2

42329317530000

990' FNL & 1980' FWL SEC 15 BLK 38 T2S T&P

MIDLAND

883071

001

SORGE #1

42329320630000

1980' FNL & 1980' FWL SEC 33 BLK 38 T1S T&P

MIDLAND

884083

001

TEINERT C #1

42329320930000

660' FSL & 1600' FEL SEC 23 BLK 38 T2S T&P

MIDLAND

920030

007

J W DRIVER #7

42329316560000

983' FNL & 1980' FWL SEC 2 BLK 37 T4S T&P

MIDLAND

925289

001

BRADFORD P #1

42329339930000

1980' FSL & 660' FWL SEC 34 BLK 38 T3S T&P

UPTON

832945

001

WINDHAM D #1

42461321410000

1980' FSL & 1650' FEL SEC 17 BLK 39 T5S T&P

UPTON

854945

001

WINDHAM E #1

42461325460000

1980' FNL & 660' FEL SEC 17 BLK 39 T5S T&P

UPTON

854945

002

WINDHAM E #2

42461325430000

1980' FSL & 1980' FWL SEC 17 BLK 39 T5S T&P

UPTON

905097

001

WINDHAM Q #1

42461331410000

1980' FSL & 660' FEL SEC 7 BLK 39 T5S T&P

UPTON

905097

002

WINDHAM Q #2

42461331420000

660' FSL & 1320' FWL SEC 7 BLK 39 T5S T&P



 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

 

 

 

 

 

 

Attached to and made a part of that First Amendment to Omnibus Operating
Agreement dated to be effective

July 1, 2009, by and between Pioneer Natural Resources USA, Inc., as Operator,
and Pioneer Southwest Energy Partners USA LLC, as Non-Operator

 

 

 

 

 

 

 

COUNTY

PROPERTY NO.

PROP SUB

WELL NAME

API

LEGAL LOCATION

DEEPEST PRODUCING PERFORATION

MARTIN

892025

004

DOVE E #4

42317348220000

600' FSL & 710' FEL LAB 9 LEAGUE 325 LASALLE CSL

9948

MARTIN

893056

002

DOVE N #2

42317351600000

660' FSEL & 680' FNEL LAB 9 LEAGUE 322 LASALLE CSL

9914

MARTIN

883025

003

GLASS W #3

42317346780000

1980' FSL & 1980' FWL SEC 23 BLOCK 38 T&P RR CO SURVEY

9106

MARTIN

879041

003

MARTIN A #3

42317350920000

660' FNL & 660' FWL SEC 30 BLOCK 36 T&P RR CO SURVEY

9335

MIDLAND

921857

004

COWDEN C #4

42329358810000

1980' FSL & 660' FEL SEC 22 BLOCK 39 T&P RR CO SURVEY

9382

MIDLAND

903018

005

CRESPI Q #5

42329358820000

660' FNL & 1980' FWL SEC 18 BLOCK 38 T&P RR CO SURVEY

9203

MIDLAND

801009

003

MABEE FOUDATION D #3

42329358080000

1980 'FNL & 2011' FWL SEC 22 BLOCK 38 T&P RR CO SURVEY

9226

MIDLAND

911050

002

MASHBURN #2

42329358510000

1980' FSL & 660' FEL SEC 48 BLOCK 37 T&P RR CO SURVEY

8964

MIDLAND

926410

003

STIMSON '20' #3

42329357510000

1830' FNL & 660' FEL SEC 20 BLOCK 38 T&P RR CO SURVEY

9502

 

 

 

 

 

 



 

 